             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:19 CV 130 MOC WCM

MELISSA B. KNIBBS, as personal representative          )
of the estate of MICHAEL SCOTT KNIBBS,                 )
                                                       )
                    Plaintiff,                         )
                                                       )
v.                                                     )
                                                       )
ANTHONY MOMPHARD, JR., individually and in )
his official capacity as a Deputy Sheriff of the Macon )          ORDER
County Sheriff’s Department; ROBERT HOLLAND, )
in his official capacity as the Sheriff of Macon       )
County; WESTERN SURETY COMPANY, a South )
Dakota Corporation; and THE OHIO CASUALTY              )
INSURANCE COMPANY, a New Hampshire                     )
Corporation,                                           )
                                                       )
                    Defendants.                        )
_____________________________________________          )

      This matter is before the Court on the following motions:

   1. Defendants’ Consent Motion to Seal (“Defendants’ Motion to Seal,” Doc.

      31); and

   2. Plaintiff’s Motion to Seal (Doc. 33).

      On August 13, 2019, the undersigned granted the parties’ Joint Motion

for Release of NCSBI Files and entered the parties’ proposed protective order,

with certain revisions. See Doc. 19. The Protective Order addresses the

release and use of the North Carolina State Bureau of Investigation (“SBI”)

                                        1

    Case 1:19-cv-00130-MOC-WCM Document 42 Filed 09/24/20 Page 1 of 4
Report, File No. 2018-01296, regarding the investigation into the officer

involved shooting death of Michael Scott Knibbs by Deputy Anthony

Momphard, Jr. Id. at p. 2.

      The Protective Order limits access to and use of the SBI Report and

recognizes that material and documents contained in the SBI Report may be

confidential pursuant to state or federal law. Id. at ¶ 13.        Further, the

Protective Order requires parties seeking leave to file information with the

Court under seal to comply with the Local Rules of this district, including Local

Civil Rule 6.1. Id. at ¶ 14.

      On June 18, 2020, both motions to seal were filed. Docs. 31 & 33.

      In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the

documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

      1. Defendants’ Motion to Seal

      On May 21, 2020, Defendants filed a Motion for Summary Judgment.

Doc. 26. By their Motion to Seal, Defendants request an Order allowing them

to file specific exhibits, which are related to the Motion for Summary

Judgment, under seal. Id. In compliance with LCvR 6.1, Defendants set forth

                                        2

    Case 1:19-cv-00130-MOC-WCM Document 42 Filed 09/24/20 Page 2 of 4
a non-confidential description of the material to be sealed, a statement

indicating why sealing is necessary, and ask the Court to maintain the exhibits

under seal for the life of this litigation. Defendants further represent that the

exhibits at issue “are all derived from the SBI’s criminal investigative file.”

Doc. 31, p. 4. Having reviewed Defendants’ Motion to Seal, the terms of the

Protective Order, and having considered the requirements of LCvR 6.1, the

undersigned will grant Defendants’ Motion to Seal.

      2. Plaintiff’s Motion to Seal

      Plaintiff has filed a Sealed Response to Defendants’ Motion for Summary

Judgment as well as a separate Motion to Seal. See Docs. 32 & 33. Plaintiff’s

Motion to Seal purports to seek leave to file “certain confidential documents”

referenced in Plaintiff’s response to Defendants’ Motion for Summary

Judgment under seal. Doc. 33, pp. 1-2. Plaintiff also moves to seal “Plaintiff’s

entire response with supporting materials and exhibits” – approximately 1,074

pages of documents. Id. at p. 2.

      Plaintiff’s attempt to comply with the spirit of the Protective Order is

appreciated. However, Plaintiff’s request to seal the entirety of her response to

the Motion for Summary Judgment appears to be over broad in light of Local

Civil Rule 6.1, which recognizes that there is a “presumption under applicable

common law and the First Amendment that materials filed in this Court will

be filed unsealed.” LCvR 6.1(a). In this regard, Plaintiff has not sufficiently

                                        3

    Case 1:19-cv-00130-MOC-WCM Document 42 Filed 09/24/20 Page 3 of 4
established that the entirety of the response to Defendants’ Motion for

Summary Judgment should be sealed. See LCvR 6.1(c).               Therefore, the

undersigned will deny Plaintiff’s Motion to Seal without prejudice to Plaintiff’s

right to file a motion to seal that seeks sealing of only the necessary documents.

      IT IS THEREFORE ORDERED that:

      1. Defendants’ Consent Motion to Seal (Doc. 31) is GRANTED, and

         Defendants are GRANTED LEAVE to file Exhibits 5-1, 7-1, and 10,

         as referenced in Defendants’ Motion for Summary Judgment,

         Memorandum of Law in Support of Defendants’ Motion for Summary

         Judgment, and in the Affidavit and Report of Rod Englert, under seal.

         These exhibits shall remain sealed until further Order of the Court.

      2. Plaintiff’s Motion to Seal (Doc. 33) is DENIED WITHOUT
         PREJUDICE.
                                    Signed: September 23, 2020




                                         4

    Case 1:19-cv-00130-MOC-WCM Document 42 Filed 09/24/20 Page 4 of 4
